PER CURIAM.
This Court has carefully reviewed all the record we have before us and listened to oral arguments made and, while we sympathize with the appellant, Mrs. Gloria Kleinman, this Court cannot delve into the reasons which culminated in the divorce in 1964; nor can we retry the issues in the adoption proceedings from which this appeal is taken.
We have denied the Motion to Strike the brief of appellant, although the grounds alleged therein appear to be well-grounded, in view of the fact that appellant is not represented by counsel, so that we could give full consideration to appellant’s plea. Nevertheless, after full study, the Motion to Dismiss the appeal must be, and the same is hereby granted, and the appeal dismissed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.